Case 3:21-cv-01339-CAB-BGS Document 24 Filed 08/11/21 PageID.1036 Page 1 of 2




 1   Christopher S. Marchese (CA 170239 / marchese@fr.com)
     Timothy J. Rawson (CA 304755 / rawson@fr.com)
 2   FISH & RICHARDSON P.C.
     12860 El Camino Real, Suite 400,
 3   San Diego CA 92130
     Tel: (858) 678-5070/ Fax: (858) 678-5099
 4
     David M. Barkan (CA 160825 / barkan@fr.com)
 5   Jeanel N. Sunga (CA 333815 / sunga@fr.com)
     FISH & RICHARDSON P.C.
 6   500 Arguello Street, Suite 500
     Redwood City, CA 94063
 7   Tel: (650) 839-5070 / Fax: (650) 839-5071
 8   Attorneys for Defendants AUTEL. US INC. and
     AUTEL INTELLIGENT TECHNOLOGY CORP., LTD.,
 9
10                           UNITED STATES DISTRICT COURT
11                        SOUTHERN DISTRICT OF CALIFORNIA
12
13   MITCHELL REPAIR INFORMATION                    Case No. 3:21-cv-01339-CAB-BGS
     COMPANY, LLC and SNAP-ON
14   INCORPORATED,
                                                    NOTICE OF APPEARANCE OF
15                       Plaintiffs,                JEANEL N. SUNGA
16   v.
17   AUTEL. US INC. and AUTEL
     INTELLIGENT TECHNOLOGY CORP.,
18   LTD.,
19                       Defendants.
20
21         PLEASE TAKE NOTICE that Jeanel N. Sunga of Fish & Richardson P.C.
22   (500 Arguello Street, Suite 500, Redwood City, CA 94063), a member of the State
23   Bar of California (CA SBN 333815) who is admitted to practice in this Court, enters
24   her appearance in this matter as counsel of record for Defendants Autel. US Inc.
25   (“Autel US”) and Autel Intelligent Technology Corp., Ltd. (“Autel ITC”) and is
26   authorized to receive service of all pleadings, notices, orders, and other papers in this
27   matter on behalf of Autel US and Autel ITC.
28
                                               1                     NOTICE OF APPEARANCE OF
                                                                                 JEANEL N. SUNGA
                                                                   Case No. 3:21-cv-01339-CAB-BGS
Case 3:21-cv-01339-CAB-BGS Document 24 Filed 08/11/21 PageID.1037 Page 2 of 2




 1   Dated: August 11, 2021                FISH & RICHARDSON P.C.
 2
                                           By: /s/ Jeanel N. Sunga
 3                                             Jeanel N. Sunga
 4
                                           Attorneys for Defendants
 5                                         AUTEL. US INC. and
                                           AUTEL INTELLIGENT
 6                                         TECHNOLOGY CORP., LTD.

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                     2                      NOTICE OF APPEARANCE OF
                                                                          JEANEL N. SUNGA
                                                            Case No. 3:21-cv-01339-CAB-BGS
